 
Exhibit 10.3
 


 
Performance and Time Vesting
 
OVERSEAS SHIPHOLDING GROUP, INC.
 
2004 Stock Incentive Plan
 
_______________________________
 
Restricted Stock Unit Award
______________________________
 
 
You are hereby awarded Restricted Stock Units (“RSUs”) with respect to the
shares of Overseas Shipholding Group, Inc. (the “Company”) common stock, $1.00
par value per share (“Shares”) subject to the terms and conditions set forth in
this Restricted Stock Unit Award (“Award”) and the Overseas Shipholding Group,
Inc. 2004 Stock Incentive Plan, as amended and restated as of June 2, 2010
(“Plan”).  All determinations, interpretations, or other actions respecting the
Plan and this Award will be made by the Committee under the Plan, and shall be
final, conclusive and binding on all parties, including you and your successors
in interest.  Capitalized terms are defined in the Plan or in this Award.
 
Specific Terms.  Your Award has the following terms:
 
Name of Participant:
Morten Arntzen
Address of Participant:
1018 Weed Street
New Canaan, Connecticut 06840
Number of RSUs
Subject to Award:
177,778
Grant Date:
October 12, 2011



 
1. Earning and Vesting of RSUs.  100% of the RSUs under this Award shall be
earned (but not vested) if, during any thirty (30) consecutive trading day
period from the Grant Date through the fifth (5th) anniversary of the Grant Date
(the “Performance Period”), the trailing average closing price of the Shares is
$22.50 per share or above (the “Performance Goal”), which price exceeds the Fair
Market Value per share of the Common Stock on the Grant Date.  Subject to
Section 2 below, if earned, the RSUs shall vest and become nonforfeitable on the
fifth (5th) anniversary of the Grant Date (the “Vesting Date”) provided that you
have been in the continuous service of the Company or its Affiliates through the
Vesting Date.  If the Performance Goal is not achieved during the Performance
Period, none of the RSUs granted under this Award shall be earned.
 
2. Termination.  In the event of your Termination with the Company and its
Affiliates upon or following the achievement of the Performance Goal and prior
to the Vesting Date due to your (i) death, (ii) Disability, or (iii) involuntary
termination without Cause or resignation for Good Reason, then the earned RSUs
shall become vested as to a pro-rata portion (and the remainder of the RSUs
shall be forfeited) upon the date of such Termination, such pro-rata portion
determined by multiplying the number of RSUs subject to this Award by a
fraction, the numerator of which is the number of days you provided service to
the Company or its Affiliates from the Grant Date through the date of your
Termination and the denominator of which is 1,825.  In the event of your
Termination with the Company and its Affiliates due to an involuntary
termination for Cause or resignation without Good Reason, all unvested RSUs
(whether earned or unearned) shall be forfeited.
 
3. Change in Control.  In the event of a Change in Control upon or following the
achievement of the Performance Goal and prior to the Vesting Date, then 100% of
the earned RSUs under this Award shall be vested upon the consummation date of
such Change in Control.  In the event of a Change in Control prior to the
achievement of the Performance Goal and prior to the last day of the Performance
Period, then the RSUs under this Award shall not vest upon the consummation date
of such Change in Control, but shall thereafter remain outstanding subject to
the terms of this Agreement and the Plan.  Notwithstanding anything herein to
the contrary, all unvested RSUs (whether earned or unearned) shall be forfeited
upon the date that for any reason the Common Stock ceases to be publicly traded
on a national securities exchange or quoted on an automatic quotation system
sponsored by the National Association of Securities Dealers, Inc.
 
4. Payment.  Upon vesting, each one of your earned RSUs will be converted to one
Share.  Subject to the provisions of the Plan and this Award, any payment with
respect to the Award shall be paid in Shares, after the satisfactory payment of
applicable withholding taxes, by no later than the March 15 of the calendar year
following the calendar year in which the RSUs vested.
 
5. Rights as a Stockholder.  You shall have no rights as a stockholder with
respect to any Shares covered by any RSU unless and until you have become the
holder of record of the Shares, and no adjustments shall be made for dividends
in cash or property, distributions or other rights in respect of any such
Shares, except as otherwise specifically provided for in this Award or the Plan.
 
6. Application of Section 16 of the Exchange Act:  You acknowledge that you have
been advised that you may be subject to the reporting requirements of Section
16(a) of the Exchange Act and that you may be subject to insider trading
restrictions and reporting requirements on the purchase and sale of securities
of the Company imposed under the Exchange Act.
 
7. Dividend Equivalents.  Cash dividends on Shares shall be credited to a
dividend book entry account on your behalf with respect to each RSU subject to
this Award, provided that such cash dividends shall not be deemed to be
reinvested in Shares and will be held uninvested and without interest and paid
in cash if and when the RSU vests.  Stock dividends on Shares shall be credited
to a dividend book entry account on your behalf with respect to each RSU subject
to this Award, provided that you shall not be entitled to such dividend unless
and until the RSU vests.  All dividends on Shares related to RSUs that do not
vest or are otherwise forfeited shall be forfeited.
 
8. Attempted Transfer.  Any attempted sale, transfer, pledge, hypothecation,
assignment, exchange or other disposition of RSUs in violation of the Plan and
this Award will be considered void and of no effect and the Company will have
the right to disregard the same on its books and records.
 
9. Adjustments.  In the case of any change in corporate structure as
contemplated under Section 4.2(b) of the Plan, an equitable adjustment shall be
deemed necessary and shall be made in accordance with such Section 4.2(b).
 
10. Amendment.  Except as otherwise provided in the Plan, no modification or
waiver of any of the provisions of this Award shall be effective unless in
writing and signed by the party against whom it is sought to be
enforced.  Notwithstanding anything herein to the contrary, any provision in
this Award that is inconsistent with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) shall be amended by the Committee in good faith
to comply with Section 409A of the Code and to the extent such provision cannot
be amended to comply therewith, such provision shall be null and void.
 
11. Not a Contract of Employment.  Nothing in this Award or the Plan confers on
you any right to continued employment with the Company or Affiliate or restricts
the Company’s or Affiliate’s right to terminate your employment at any time for
any or no reason.
 
12. Severability.  The provisions of this Award and the Plan are intended to be
severable, and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.
 
13. Notices.  Any notice or communication required or permitted to be given by
any provision of this Award or the Plan shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed as follows: (i) if to the Company or the Committee, at the address set
forth below, to the attention of the Vice President and Head of Human Resources;
and (ii) if to you, at the address the Company has on file for you.  Any such
notice shall be deemed to be given as of the date it is personally delivered or
properly mailed.
 
14. Section 409A.  Although the Company does not guarantee the tax treatment of
any payments under this Agreement, the intent of the parties is that payments
under this Agreement be exempt from, or comply with, Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance with the foregoing.  Notwithstanding anything herein
to the contrary, this Award, including without limitation any payment following
the vesting of any earned RSUs, shall be subject to Section 14.13 of the Plan.
 




IN WITNESS WHEREOF, the parties have executed this Agreement on the 12th day of
October, 2011.





 
OVERSEAS SHIPHOLDING GROUP, INC.
     
By:
/s/James I. Edelson
   
Name:
James I. Edelson
   
Title:
Senior Vice President, General Counsel and Secretary
         
/s/Morten Arntzen
   
Participant - Morten Arntzen


